 SAWMILL RESTAURANTCoos-.Bend,Incorporated,d/b/a The Sawmill ' Res-taurant& LoungeandCulinary,Bartenders,Hotel&Motel Union Local 828, affiliated withHotel and Restaurant Employees and Bartend.ers InternationalUnion,Cases `36-CA-4857and 36-CA-486031March 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND,MEMBERSSTEPHENS AND CRACRAFTOn 21 October 1986 Administrative Law JudgeJerrold H. Shapiroissuedthe attached supplemen-tal decision. The Respondent filed an exception anda supporting brief and the General Counsel filed abrief in support of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board -has considered the decision and therecord in light of the exceptions-and briefs and hasdecided to affirm thejudge's rulings, findings, andconclusionsand to adopt the recommended Order.The Respondent contends that it is obligated tomake contributions to the Union Trust for employ-ees only when they become eligible to receive ben-efits from the Trust, rather than from the beginningof their employment. Its contention-, is based on itsinterpretation of the phrase "eligibe for benefits"in the following pertinent contract provision:The employer agrees to pay the Hotel, Res-taurant and Beverage Employees Trust or itssuccessor the sum of fifty (.50) cents per com-pensible [sic] hour for employees, covered bythisAgreement and eligible for benefits here-under exceptions therefore [sic] all supervisoryemployees, (part-time being defined as eitherless than 30 hours per week of 60 hours permonth, the Employer agrees, however not toreplace any frill-time employee with such part-time employees.)The judge found that pursuant to the language ofan addendum to the contract-"The Employershall pay the [Trust] .. for each employee cov-ered by the terms of the labor agreement"-theRespondent agreed to contribute to the Trust onbehalf of all the employees covered by the contractwithout, regard to their eligibility to receive bene-fits from the Trust. He concluded that the adden-dum, was intended to supersede the contract provi-sion,the parties recognizing that the contractphrase, "eligible for benefits,"was incompatiblewith, the parties' intent to provide trust, fund bene-fits.This incompatibility existed because the Trust283 NLRB No. 78537would not pay benefits to any employee for whom1000 hours of employer-paid fund contributionshad not been made, and under the Respondent'sreading of the contract provision (a reading whichthe judge appeared to accept, at least for the sakeof argument), the Respondent would never makecontributions on behalf of an employee who wasnotalreadyeligible for benefits. Hence, virtually noemployees would ever qualify for benefits.In its sole exception, the Respondent argues thatthe judge's finding-that the Respondent's interpre-tation of the contract language "eligible for bene-fits"would result in an "impossible situation" be-cause most employees would not receive benefits-requires application of the contract law doctrine ofmutual mistake. For the reasons stated by the judgeand for the following reason, we find no merit tothe Respondent's claim. The judge found the lan-guage of the provision and of the addendum to beincompatible, the latter being clear and unambig-uous and the former leading to an untenable resultin this situation. However, there is another reasona-ble interpretation of the phrase "eligible for bene-fits" that is consonant with the language of the ad-dendum: that it refers to that kind of employeewho will, at the appropriate time, become eligibleto receive benefits from the Trust, as opposed tocertain ineligible part-time employees, apprenticesor supervisors, who will never become eligible toreceive benefits. Under either view of the meaningof the phrase, the contract, read as a whole, re-quires Trust contributions for all employees other-wise covered by the terms of the contract, exceptthose' specifically excluded.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Coos-Bend,Incorporated, d/b/a The Sawmill Restaurant andLounge, North Bend, Oregon, its officers, agents,successors, and assigns, shall take the action setforth in the Order.Gail M. Streicker,for the General Counsel.Patrick M. Kilby,for the Respondent.Darrell L. Cornelius,for the Union.SUPPLEMENTAL DECISIONJERROLD H. SHAPIRo, Administrative Law Judge. On5November 1985 the National Labor Relations Board(Board) issued an unpublished Order in this proceedingadopting the findings and conclusions of its administra-tive law judge contained in his decision issued 4 October1985 in which the judge concluded that RespondentCoos-Bend, Incorporated, d/b/a The Sawmill Restaurant& Lounge (Respondent) violated Section 8(a)(1) and (5) 538DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDof the National Labor Relations Act (Act) by, amongother things; failing and refusing to execute a writtencollective-bargaining contract, containing termswhichhad been verbally agreed to by Respondent and Culi-nary,Bartenders,Hotel& Motel Union Local 828(Union). On 5 March 1986 the Court of Appeals for theNinth Circuit issued an unpublished judgment enforcingthe Board's Order. ^The Board's Order, as enforced by the court, remediedRespondent's unlawful refusal to execute the collective-bargaining contract it had reached with the Union by,among other things, requiring Respondent to make thecontractually required payments to the Hotel, Restaurant& Beverage Employees Trust (Trust) on behalf" of theunion-represented employees.A dispute having arisenover the amount of contributions owed by Respondentto the Trust under -the` Board's Order; the Regional Di-rector for Region 19 of the Board, on 21 May 1986,issued a backpay specification, which was amended atthe-hearing, alleging the amount of Trust contributionsdue under the Board's Order. On 5 June 1986 Respond-ent filed its answer to the backpay specification, and on 2July 1986 filed a supplemental answer. The issues pre-sented- by the pleadings are twofold: (1) whether Re-spondent's contract with the Union obligates Respondentto make contributions to the Trust on behalf of all em-ployees covered by the contract, except apprentices andpart=time employees, from the moment of their employ-ment, as contended -by 'the General Counsel and Unionor, as contendedby Respondent, whether the contractobligatesRespondent to make these contributions onbehalf of employees, only when employees become. eligi-ble to receive health and welfare benefits from the Trust;and, (2) whether the part-time employees on, whosebehalf Respondent isnotobligated to contribute to theTrust are limited to three who work no more than 60hours a month, as contended by the General Counsel andUnion, or constitute all employees who work less thaneither 30 hours a week or 60 hours a month, as contend-ed by Respondent.On 17 July 1986 1 conducted a hearing in this proceed-ing.On the entire record, from my observation of the de-meanor of the witnesses, and having considered the par-ties'posthearing briefs, I make the followingFINDINGS AND CONCLUSIONSA. The FactsRespondent operates a restaurant and lounge. TheUnion represents a unit of Respondent's employees. Im-mediately prior to the time material herein, the Respond-ent , and - Union were parties to a collective-bargainingcontract, covering these employees. Under the terms ofthe contract, which was effective from 1 June 1983 to 1June 1984, Respondent was obligated-to contribute -to theTrust on behalf-of the. unit employees. The sole provisionin the contract, dealing with this subject was entitled1No. 85-7110."Health and Welfare" and read, in pertinent part, -as fol-hows:2-1.The employer agrees to pay the Hotel, Restau-rant and Beverage Employees Trust or its successorthe sum of 38 cents per compensible [sic] hour ef-fectivewith May 1, 1983 hours for all employeescovered by this Agreement. The Employer shall in-crease its contribution rate by 12 cents per compen-sible [sic] hour commencing with hours worked onor after August 1, 1983. ' The Employer's contribu-tion shall not be increased above 50 cents per com-pensible [sic] hour during the term of the Agree-ment.Under the terms of this provision Respondent contribut-ed to the Trust on behalf,of the employeescovered bythe contract as soon as they were employed,i.e.,fromtheir first compensable hour, even though they were noteligible underthe Trust's eligibility rules to receive con-tractual health insurance benefits until they worked 1000compensable hours,hours for which an employer con-tributedto the Trust.In April 1984 the negotiators for Respondent and theUnion,commenced bargaining for a contract to succeedthe 1983-1984contract which,was,scheduled to expire 1June 1984.Respondent'spresident,Bruce Brandt, wasRespondent's,negotiatorand the Union'sfinancialsecretary/business representative,PhyllisWright,whowas accompanied by an employee committee,was theUnion's negotiator.In the underlying unfair labor prac-tice proceeding the Board affirmed the judge's conclu-sion that these negotiations resulted in the parties-reach-ing a verbal agreement on all the terms of collective-bar-gaining contractdon-8(a)(5) and(1) of the Actby failing and refusing sinceDecember 1984 to executea writtencollective-bargain-ing contract containing the terms of this verbal agree-ment. In the instant'supplemental proceeding the partiesagreed that General Counsel'sExhibit 2 is the writtencollective-bargaining contract that the Boardfound con-tained the terms that had been verbally agreed to by Re-spondent and -the Unionand thatRespondent was obli-gated, under the,Board'sOrder,,to execute and giveeffect to retroactively.-General Counsel's Exhibit2,which forthe sake ofconvenience is referred to herein as the 1984-1985 con-tract,consists of eight pages and two addenda. The1984-1985 contract is effective from- 1 June 1984 to 1June 19853-and' covers a bargaining unit consisting of-chefs, cooks,cooks helpers,dishwashers, hostesses, wait-ers,waitresses,bus persons;bartenders,and banquetwaiters/waitresses;but excluding persons employed as akitchen supervisor,waiter/waitress supervisor,bar super-visor,banquet supervisor,and cocktail supervisor.2Unlike the 1984-1985 contract, which is described infra, the 1983-1984 contract,R. Exh 1, does not include an addendum which dealswith Respondent's obligation to contribute to the Trust on behalf of itsemployees.8The contract is subject to being automatically renewed for an addi-tional period of 1 year if notice of modification or termination is notgiven prior to 1 June 1985._ SAWMILL RESTAURANTThe 1984-1985 contract contains three separate provi-sions dealing with Respondent's obligation to contributeto the Trust;one provision at page 8 and the other twoare attached to thecontract as addenda.The provision atpage 8 of the contract has no title and reads as follows:The employer agrees to pay the Hotel;Restau-rant and Beverage Employees Trust or its successorthe sum of fifty(.50) cents per compensible [sic]hour for employees covered by this Agreement andeligible for benefits hereunder exceptions thereforeall supervisory employees,allapprentices and thepart-time employees(part-time being defined aseither less than 30 hours per week or 60 hours permonth, the Employer agrees,however not to re-place any full-time employee with such part-timeemployees).The first addendum,entitled "Part-Time Employees,"reads as follows:Three Employees To Work Not More Than Sixty(60) Hours Per Month Without Paying Health AndWelfare Payments On Such Employees.Part-TimeEmployees Shall Not Replace Existing Union Rep-resented Positions.The second addendum,entitled"Agreement,"is a print-ed form which in pertinent'part reads as follows:IThe Employer shall pay to the Hotel,Restaurant &Beverage Employees trust,or its successor,the sumof (50) Fiftycents per,compensable hourxxxxxxx foreach employee covered by the terms of the LaborAgreement,said payments to become effective onthe first day ofAugust 1984for employees whoworked or were paid for xxxxxxxxxxx hours in theprevious ofAugust 1984.The undersigned employeragrees to be bound by all of the terms and condi-tions of the trust agreement establishing said TrustFund or its successor, together'with any`amend-ments thereto.4IIThe Employer hereby grants Power of Attorney tothe Employer Trusteesor their successors of saidTrust, or itssuccessor,to administer said fund astheir representatives in the'administration of saidfunds.General Counsel's Exhibit 8, the "trustagreement" ineffect during the time material, referred to in the above-described second addendum, reads in pertinent part, asfollows:Each Employershall have an obligation to con-tribute tothe Fund the amount of benefit contribu-aThe italicized language refers to either handwritten or typed nota-tions which were inserted in blank spaces on the printed form The seriesof x's refers to where language on the printed form has been x'd out by atypewriter.539tions specified in its applicable Collective Bargain-ingAgreement or such other written agreementadopted pursuant to regulations of the Board ofTrustees. [art. IV,sec. 4.1;]The Trustees shall have the power to construethe provisions of this Trust Agreement and the eli-gibility requirements established by the Trustees andany such construction adopted by it in good faithshall be binding upon any and all parties and per-sons affected thereby subject to the appeal proce-dure set forth herein. [art.V,sec. 5.2.]Pursuant to the authority granted to them in theabove-described Trust Agreement,the Trust's trusteespromulgated eligibility requirementswhichwere ineffect during the time material and which were printedfor distribution in the form of a booklet.The eligibilityrequirements pertinent to this case,which are set forth inthe booklet,General Counsel's Exhibit 9, read as follows:INITIAL ELIGIBILITYfor benefits will be at-tained onthe firstday of the month following accu-mulation of at least 1000 hours of paid contributionsas reported by one or more employerswithin NOTMORE than 12 consecutive months AND withNOT LESSthan 62 hours in any month during ac-cumulation of the 1000 hours of paid contributions.If less than 62 hours of paid contributionsis report-ed byyour employer(s) in one or more months ofthe initial qualifying period you will start a new ini-tial qualifying period when you once again are re-ported for 62 hours or more of paid contributions.5You will remain eligible during each succeedingcalendarmonth if your employment for one ormore participating employers totaled at least 62hours during the preceding calendar month andcontributions are paid for those hours.If you cease to be eligibleandfail to re-establishyour eligibility within 6 months, the initial eligibilitywill again be imposed.It is undisputed that Respondent's negotiator,Brandt,was not shown and was not given a copy of the above-described trust agreement either prior to or during thecontract negotiations.In dispute,however, is whetherUnion Negotiator Wright during the negotiations gaveBrandt the booklet containing a description of the above-described eligibility requirements. Brandt testified he wasnot given the booklet during the negotiations.Wrighttestified that during the time material she had a stack ofthe booklets,that it was her practice to distribute book-lets to the several employers whom she was negotiatingwith, and that pursuant to this practice she gave a book-let to Brandt at the start of the negotiations for the 1984-1985 agreement.I creditWright's testimony and rejectBrandt's because of Wright's testimonial demeanor whichwas better than Brandt's.5G.C. Exh.10 shows that effective 1 May 1985 the Trust's trusteesamended the above-described eligibility requirements so that "qualifyinghours for eligibility shall be reduced to 500 hours over, not more than, aneight-month period and no less than 62 hours in any one month." 540DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDIt -is undisputed-that Brandt,during the negotiationsfor the 1984-1985 contract, on more than one occasionstated emphatically that he did not want to continuemaking contributions to the Trust on behalf of employeeswho were not eligible to receive benefits and stated thathe wanted to contribute only on behalf of the employeeswho were eligible to receive benefits. Brandt testifiedthat in response Wright,replied by stating she did notthinkBrandt should have to make contributions onbehalf of employees who were not eligible to receivebenefits.Wright, on the other hand, testified she re-sponded by telling Brandt that virtually every employershe negotiated with complained about having to contrib-ute on behalf of employees who were not eligible to re-ceive benefits, and also informed Brandt that whenWright had worked in the trade that Wright, herself, hadproblems with this system, but explained to Brandt thatthe way the Union's health and welfare program operat-ed, was that an employee had to work a certain numberof hours before he or she became eligible to receivehealth insurance benefits and that the employer was re-quired to contribute to the trust for those hours even ifthe employee was not at the time eligible to receive ben-efits. I have credited Wright's testimony because her tes-timonial demeanor was better than Brandt's.Regarding the language set -forth at page 8 of the1984-1985 contract which, states in substance that Re-spondent agrees to pay the Trust the sum of 50 cents percompensable hour for employees covered by the Agree-ment and eligible for benefits, "neither Brandt nor Wrightwere, able to remember the circumstances surroundingthe drafting of this language.When asked whether hewas responsible for it, Brandt testified: "It was 'a combi-nation.You know, Ms. 'Wright drafted some; I draftedsome; and I don't remember exactly who drafted thisparagraph."Wright testified she felt she would neverhave worded the paragraph the way it was set forth inthe 1984-1985 contract, but testified she had no inde-pendent recollection of who was responsible for itswording:Regarding the language set forth at page 8 of the1984-1985 contract which refers to part-time employeesand defines them as employees employed for less than 40hours a week or ` 60 hours a month and states that Re-spoindent agrees-not to replace full-time employees withpart-time employees,' Brandt testified that this languagewas negotiated under the following circumstances.Brandt and Wright were attempting to draft' contractuallanguage to excuse Respondent from paying trust contri-butions on behalf of part-time employees who were noteligible to receive benefits.Wright informed Brandt thatshe thought that if employees worked less than 30 hoursper week or less than - 60 hours per month that theywould not be eligible to receive health insurance bene-fits.Wright, however, accepted the language with re-spect to part-time employees only after Brandt agreed tothe addition of the proviso whereby Respondent agreednot to replaceanyfull-time employees with part-timeemployees,whichWright told Brandt she felt wasneeded to make sure Respondent did not replace all ofits full-time employees with part-time employees in aneffort to avoid making contributions to the Trust.No evidence was presented during theinstant hearingabout thecircumstancessurrounding -the addition of thefirst addendum to the 1984-1985 contract, the addendumwhich -statesRespondent may employ three part-timeemployees to work not more than` 60 hours a monthwithout contributing to the Trust. However, in 'the un-derlying unfair labor practice proceeding the administra-tive law judge, whose findings were adopted by theBoard, found that with respect to the Respondent'shealth and welfare contributions that the "main focus ofbargaining" during the contractnegotiations "was theemployer's proposal to exclude three part-time employ-ees from coverage" and further found that during the ne-gotiationsBrandt explained toWright that he wantedthis addendum to be a part of the contract because "hedid not feel he wanted to pay into [the trust for] theseemployees that did not work [but] only a few hours amonth."No evidence was presented during the instant hearingnor were any findings made by the judge in the underly-ing unfair labor practice proceeding about the circum-stances,surroundingthe addition of the second addendumto the 1984-1985 contract, the one dealing generallywith Respondent's obligationto contribute to the Trust.B. Discussion and Conclusionary FindingsThe General Counsel's position is that under the termsof the 1984-1985 contract the employees covered by thecontract on whose behalf Respondent does not have tocontribute to the Trust are the apprentices and threepart-time employees, who work not more than 60 hoursper month. 6 Respondent's position is that the employeescovered by the contract on whose behalf Respondentdoes not have to contribute to the Trust are apprentices,part-time employees who work less than 30 hours perweek or 60 hours per month, and employees who havenot completed "1000 hour of uninterrupted non part-timeemployment." I am. of the opinion, for the -reasons setforth hereinafter, that the position of the General Coun-sel has merit. ,Pursuant to the plain and unambiguous language of anaddendum to the 1984-1985 contract-`"The Employershall pay to the [Trust] the sum of (50) fifty cents forcompensable hour for each employee covered by theterms of the Labor Agreement"-Respondent agreed tocontribute to the Trust on behalf of all of the employeescovered by the contract, without exception. Also, as de-scribed in detail supra, the language of this addendum re-quiresRespondent to abide by the terms of the TrustAgreement, any amendments to the Trust Agreement,and to designate the Trust's trustees as Respondent's rep-resentative in the administration of the Trust. The trust-ees,pursuant to the authority vested in them by theTrustAgreement, promulgated certain "eligibility forbenefit" requirements which employees must meet toqualify for benefits, including the requirement that, "INI-6All the parties to this proceeding agree that employees employed askitchen supernsor, waiter/waitress supervisor, bar supervisor,banquetsupervisor, and cocktail supervisor are not covered by the contract andthatRespondent is not'obligated to contribute to the Trust on theirbehalf. SAWMILL RESTAURANTTIAL ELIGIBILITY for benefits will be attained on thefirst day of the-month' following accumulation of at least1000 hours of paid contributions as reported by one ormore employers . . . ." Respondent, when it reachedagreementwith the Union on the terms of the 1984-1985contract, knew about this eligibilityrequirement inas-muchas it was ineffect during the term of theparties'previousagreementand, at the start of the negotiationsfor the 1984-1985 contract, Respondent's negotiator wasgiven a booklet by the Union's negotiator which setforth -the eligibilityrequirementspromulgated by thetrustees.In other words, when they reached agreement on theterms of the 1984-1985 contract, the Respondent and theUnion added to the contract an addendum dealing solelywith the subject of Respondent's obligation to contributeto the Trust. The addendum obligated Respondent toabide by the terms of the Trust agreement and anyamendments thereto, designated the Trust's trustees asRespondent's representatives, and obligated Respondentto contribute 50 cents per compensable hour to the Truston behalf of each employee covered by the contract,commencing with the employee's first compensable hourof employment. This latter obligation is consistent withthe eligibility rules promulgated by the Trust's trusteeswhich required "at least 1000 hours of paid contribu-tions" before an employee was eligible to receive bene-fits.Thus, under the terms of the eligibility rules, whichRespondent knew about when it reachedagreement onthe terms of the 1984-1985 contract,- virtually no onewould ever become eligible to receive health insurancebenefits from the Trust,'if,asRespondenturges,Re-spondent was only obligated to contribute to the Truston behalf of those employees who had completed "1000hours of uninterrupted non part-time employment."7For, the only employees who would receive health in-surance benefits under Respondent's interpretation of thecontract are those who before coming to work for Re-spondent had already met the eligibility requirements byvirtue; of their employment With another employer oremployers. The aforesaid circumstances, viewed in theirentirety,,warrant the inference that when Respondentand the Union reached agreement on the terms of the1984-4985 contract that theirintentwas for Respondentto contribute to the Trust on behalf of employees cov-ered by the contract and for the contributions to beginfrom an employee's first compensable hour of employ-mentandnot, as Respondent contends, only after the7 See Restatement 2d,Contracts,sec. 203(a) ("an interpretation whichgives a reasonable...and effective meaning to all the terms[of a con-tract] is preferred to an interpretation which leaves a part unreasonable... or of no effect"); see also 3 Corbin,Contracts,sec 552 at 210 (1960)("It is quite possible for two parties to make a valid contract that seemsunfair or unreasonable or even absurd to other people If, however, thewords of agreement can be interpreted so that the contract will be fairand reasonable,the court will prefer' that interpretation");4Williston,Contracts,sec. 620 at 748-749, (3d ed 1961) ("an interpretation which ren-ders the contract or agreement valid and its performance possible will bepreferred to one which makes it void or its performance impossible ormeaningless;an interpretation which makes the contract or agreementfair and reasonable will be preferred to one which leads to harsh or un-reasonable results ").541employee became eligible to receive health insurancebenefits.All the parties to this supplemental proceeding agreethatRespondent is not obligated to contribute to theTrust on behalf of employees covered by the contractwho are classified-as apprentices,inasmuch as contribu-tions for this class of workershave been unambiguously-and specifically excluded by the contractual provisiondealing with Trust contributions located at-page 8 of thecontract,which provision has been set out in detailsupra.Respondent contends that by virtue of certain ad-ditional language in this provision;Respondent, despitethe above-described'addendum to the contract,was obli-gated,to contribute to the Trust on behalf of only thoseemployees eligible to, receive benefits,namely,those whocompleted 1000 hours of uninterrupted part-time employ-ment.However,the language relied on by Respondent-"[t]he employer agrees to pay [the Trust]the sum of 50cents per compensable hour-for employees covered by`this agreement and eligible for benefits hereunder"-doesnot plainly and unambiguously state this.Respondent'sattorney concedes that the language,isambiguous (Tr.134,LL.2-10, and p.135,LL.5-10).Respondent's at-torney in fact describes this language as "idiotic,itmeansnothing;it creates an impossible situation" (Tr. 135, LL.5-10).The"impossible situation"referred to by Re-spondent's attorney is that if the language,"eligible forbenefits hereunder," is interpreted to mean Respondent'sobligation to contribute to the Trust is limited,solely toemployees who are eligible to receive benefits,the effectwould be that virtually none of Respondent's employeeswould ever become eligible to receive benefits becausevirtually none of them would be able to accumulate the1000 hours of paid employer contributions necessary toobtain eligibility.In other words,if this language is inter-preted to limit Respondent's obligation to contribute tothe Trust only on behalf of employees who are eligibleto receive the health insurance benefits provided by theTrust, it would defeat the principal purpose for whichthe provision was included in the contract;the furnishingof health insurance benefits to employees covered by thecontract.8 It is for all these reasons that I am persuadedthe phraseology,"and eligible for benefits hereunder," ismeaningless and that when Respondent and, the Unionagreed to add the above-described addendum to their1984-1985 contract,that their intent was to have the lan-guage of the addendum supersede this meaningless, or asRespondent puts it, this "idiotic"phraseology.Likewise,Iam persuaded that by adding to theiragreement an addendum dealing solely and specificallywith Respondent's obligation to contributeto the Truston behalf of part-time employees, ' the Respondent andUnion intended to repudiate or supersede the previousreference to this subject located at page 8 of the agree-8 See Restatement 2d,Contracts,sec. 202(1)(1979) ("Words and otherconduct are interpreted in the light of all the circumstances,and if theprincipal purpose of the parties is ascertainable,it is given great weight.")See also 4 Williston,Contracts,sec. 619, at 732-733(3d ed.1961). (If it isimpossible to read together all of the provisions of an agreement so as togive them a reasonable meaning,"an interpretation which gives effect tothe main apparent purpose of the contract is favored.") 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment.9 The language of the addendum-"[t]hree Em-ployees to work not more than sixty (60) hours per weekwithout paying health and welfare payments,on such em-ployees"-is part of a contractual provision which dealssolelywith the subject of Respondent's obligation tomakeTrustcontributionsforpart-timeemployees,whereas, the language at page 8 of the contract-"excep-tions, therefore . . . the part-time employees,, (part-timebeing defined as either less, than 30 hours per week or 60hours' per. month ...)"-is part of a provision dealingwith othermattersbesidesRespondent's, obligationtoward the part-time employees. Moreover,the languageof the addendum,in a significantrespect,is inharmonywith the part-time employeelanguage setforthat page 8of the contract. The language of page 8 of the contractdoes not deliniate the number of part-time employees in-volved,whereas, the addendum deliniates the exactnumber of -part-time employees that the parties intendedto be encompassed by the limitation upon Respondent'sobligation to contribute to the Trust on behalf of part-time employees.' ° It is for all these reasons that I findwhen the Respondent and Union agreed to add to the1984-1985 contract the addendum dealing with the sub-ject of part-time employees, it was their intent to havethe language of this addendum supersede the previousreference to part-time employees in the agreement.Based on the foregoing, I find Respondent's obligationtomake the contractually required payments to theTrust, as required by the Board's Order, will be satisfiedby paying to the Trust 50 cents-per compensable hourfor all employees covered by the 1984-1985 contractwho have been employed by Respondent at any timesince '1August 1984, except for apprentices and threepart-time'employees who work not more than 60 hoursper month. I'further find that in addition to the aforesaidTrust contributions that Respondent is obligated to makeon behalf of the employees, Respondent is also obligatedpursuant to the terms of the Trust agreement to pay tothe Trust liquidated damages of 10 percent of the delin-quent contributions, plus interest thereon at the rate- of12 percent per annum.9 See Restatement2d,Contracts,sec. 203(d)(1979) ("separatelynegoti-ated oradded terms are givengreater weight than... other terms notseparately negotiated").10 See4 Williston;Contracts,Sec. 624 at 820-821 (1961):The better, rule, and the one recognized by the weight of authority,where theclauses present irreconcilable inconsistencies,has beenwell stated in these words:When oneintentionappearsin one clause in an instrument and adifferent,conflicting intention appears inanotherclause in thesameinstrument, that intention should be given effect which ap-pears inthe principal or more importantclause[case cited].If, 'however, the first clause is generalin terms,and the latter is particu-lar,or if the latter clauseisrepugnant only to part of the earlier, itseemsthat the latter clause would be given full effect, and the earliersubjected tosuchqualificationsas thelatter might make necessary. [Em-phasis added]The amended backpay specification alleges that for theperiod ; from 1 August 1984, - the start of the backpayperiod, through 31 March 1984, the last completed quar-ter prior to the issuance of the backpay specification,that Respondent's obligation herein will be discharged bypayments to the Trust of the sums of money set forthaside of the names of the employees named in AppendixA of the specification, and further alleges that this obli-gationwill be discharged by payments on behalf of theseemployees to the Trust of $21,470 and liquidated dam-ages of $2147, plus interest accumulated to the date ofpayment. The specification,as amended, is accurate in allrespects except one," namely, it does not exclude fromAppendix A the three part-time employees employed notmore than 60 hours' per month (Tr. 33, LL. 2-6), onwhose behalf Respondent is not obligated to contributeto the Trust. In view of this it is impossible for me toaccurately compute the amount of contributions Re-spondentwas obligated to make to the Trust during thebackpay period. I therefore shall recommend that theparties resolve this matter by themselves, but if they areunable to agree within a reasonable period of time aboutthe amount of trust contributions owed by Respondentto the Trust from 1 August 1984 to the present date, theBoard's Regional Director should submit to me a revisedspecification consistent with this Supplemental Decisionand Order.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed12SUPPLEMENTAL ORDERThe Respondent, Coos-Bend, Incorporated, d/b/a TheSawmill Restaurant & Lounge, North Bend, Oregon,_ itsofficers, agents, successors, and assigns, shall consistentwith this supplemental decision make the required pay-ments to the Hotel, Restaurant and Beverage EmployeesTrust on behalf of the employees named in Appendix Aof the backpay specification's and any other employeeswho since 31 March 1986 have been employed by Re-spondent on whose behalf Respondent is -obligated tocontribute, plus liquidated damages of 10, percent of, de-linquent contributions and interest thereon at 12 percentper annum.11 The specification alleges that due to illegible records and other rea-sons,the numberof compensablehours worked duringthe time materialby I I of the employees named in App. A of the specificationhas beenestimated.Respondentconcedesthat the estimated number of compensa-ble hours worked by these 11 employees, as set forth in App. A, was a"good estimate." (Tr. 16, LL. 14-18.)12 If no exceptionsare filed as provided by Sec. 102.46 of the Board'sRulesand Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard andallobjections to them shall bedeemed waivedfor all pur-poses.13Nocontributionsare required on behalf of any of these, employeeswho arepartof the group of three part-time employees on whose behalfRespondentdoes not have to contribute.